Title: To George Washington from Peter Muhlenberg, 19 September 1782
From: Muhlenberg, Peter
To: Washington, George


                  
                     Sir
                     General Rendezvous Septr 19th 1782.
                  
                  I am sorry to trouble your Excellency with a Complaint against Colo. Henry Bell of Buckingham County, relative to an affair lately happened—The inclosed Letters will explain the matter in dispute but lest they should not be explicit enough, I beg leave to add some further circumstances, with regard to Childres, in whose account the dispute arose.John Childres Deserted from Petersburg about May 1780 after having committed several Crimes & having been twice publicly punished; since that time we could hear nothing of him, till within a few Months, but he, knowing that he could be tried for his life if he was taken, took care to keep out of our reach—when I was last at Richmond a Substitute was brought by a Friend of Childres, & was accepted by Colo. Febiger, who was not fully acquainted with the circumstances—The day after the Substitute was receivd, he deserted, & was retaken by a party sent in pursuit of him; in his examination it appeard that the Substitute was a servant to the Father of Childres to the Age of 31—had been forc’d contrary to his inclination to become a Substitute, & that he had been advisd by John Childres to Desert imediately after being receivd, & was directed, to return to the Neighbourhood of Childres, where John Childres promisd to take care of him, until he could carry him to New river—as I lookd on this as a Deception too gross to pass unoticd, I determind to apprehend both Childres & his Substitute, & to have a Court of enquiry upon their conduct—a party was accordingly sent as mentiond in the Letters—Colo. Bell insists that I had no right to apprehend Childres, after his being dischargd, but we have been compelld to do the same thing repeatedly—The derangd situation of the Virga Line—the loss of Muster rolls—the captivity of the Officers—& the importunity of some of the men alledging that the term of their enlistment was adjurd has occasiond us to discharge a number of men, upon their own testimony, but if ever we find that the men have imposd upon us, we do not hesitate a moment to compel them to refund their discharge, & to serve the term for which they really intered.
                  If Colo. Bell was inclind to act the just Magistrate  himself a Friend to his country, he certainly ought not to have suffred Childres to remain so long in his Neighbourhood with impunity.  I have the Honor to be with the highest respect Your Excellencys Most Obedt hble Servt
                  
                     P: Muhlenberg
                  
               